Order entered February 4, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00012-CV

                         GEORGE BRYAN, Appellant

                                        V.

       WILLIAM BECKER INDIVIDUALLY AND AS TRUSTEE OF
          THE WILLIAM E. BECKER FAMILY TRUST AND
              SCOPE AUTOMOTIVE, L.L.C., Appellees

                    On Appeal from the 95th District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-08362

                                     ORDER

      Before the Court is appellant’s February 1, 2021 unopposed motion for an
extension of time to file his brief on the merits. Appellant explains in his motion
that the parties will attempt to settle their dispute in a mediation scheduled for
February 19, 2021. We GRANT the motion. Appellant shall file either his brief
on the merits, a status report, or a motion to dismiss the appeal on or before March
22, 2021.
                                             /s/   CRAIG SMITH
                                                   JUSTICE